—In an action to recover proceeds under an insurance policy, the defendant Atlantic Mutual Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Schmidt, J.), dated July 20, 1995, as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there remain material issues of fact as to whether the plaintiff complied with the insurance policy by cooperating with the appellant insurer’s investigation of the claimed loss (see generally, Pawtucket Mut. Ins. Co. v Soler, 184 AD2d 498). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.